                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 18-cv-02669-JLK

EMMETT LARSEN,

       Applicant,

v.

DEAN WILLIAMS, Executive Director, Colorado Department of Corrections,
PHILIP J. WEISER, Attorney General, State of Colorado,

       Respondents.

                                   FINAL JUDGMENT


       Pursuant to the Memorandum Opinion and Order entered by Senior District

Judge John L. Kane on November 20, 2019, it is

       ORDERED that Larsen’s Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C.§ 2254 (Filed 10/18/2018; Doc. No. 1) is CONDITIONALLY GRANTED on his

first claim for relief. Unless the state courts take action to remedy the constitutional

violation detailed in this Order within 90 days, Larsen SHALL BE RELEASED FROM

CUSTODY forthwith. It is

       FURTHER ORDERED that Larsen’s second claim for relief is DENIED.

         Dated at Denver, Colorado this 21st day of November, 2019.

                                                   FOR THE COURT:
                                                   JEFFREY P. COLWELL, CLERK

                                             By:    s/   B. Abiakam
                                                         B. Abiakam
                                                         Deputy Clerk
